Citation Nr: 0917316	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-28 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
shrapnel injury to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION


The Veteran had active military service from August 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied service connection 
for residuals of shrapnel wound to the left leg and PTSD, 
respectively.

The July 2005 rating decision also denied service connection 
for chronic migraine headaches as due to exposure to 
herbicides and in July 2006, the RO issued a statement of the 
case as to this matter.  However, the Veteran's September 
2006 substantive appeal is specifically limited to his left 
leg claim.  As such, the Board will confine its consideration 
to the issues as set forth on the title page.

In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has 
residuals of a shrapnel injury to his left leg that were 
incurred during active duty.

2.  Resolving reasonable doubt in the Veteran's favor, he has 
posttraumatic stress disorder as a result of a verified in-
service stressor.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, residuals of a 
shrapnel wound to the left leg were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  Resolving doubt in the Veteran's favor, posttraumatic 
stress disorder was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGSAND CONCLUSIONS

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
under the VCAA.  In a March 2006 letter, the RO provided the 
veteran with notice concerning how effective dates and 
ratings are assigned.  The claims were readjudicated in July 
2005 and August 2008 statements of the case.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background and Legal Analysis

The Veteran asserts that he has PTSD and residuals of a 
shrapnel wound to the left leg due to his military service in 
Vietnam.  He particularly points to a May 1967 enemy attack 
in which he said he sustained a left leg injury due to rocket 
and mortar fire, and that he described as the basis of his 
alleged stressful events in service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In April 2007, the RO coordinator for the U.S. Army and Joint 
Services Records Research Center (JSRRC) verified the 
Veteran's alleged stressful event in service.  It was 
confirmed that 189 mortar rounds hit Bien Hoa on May 12, 1967 
when the Veteran was stationed there. 

The Veteran argues that he sustained a shrapnel wound to his 
left leg while in Vietnam in May 1967.  During his March 2009 
Board hearing, he testified that when the base was attacked, 
he and a buddy were alone in a "hooch" (see hearing 
transcript at page 8).  The Veteran said that he dragged his 
buddy out and a rocket exploded nearby that caused them to 
fall and he injured his leg (Id. at 9).  He said that he did 
not pay immediate attention to the injury until the next 
morning when local medics treated his leg wound.  

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a shrapnel wound to the left 
leg.

Post service, private medical records, dated in October 2004, 
reflect the Veteran's complaints of severe left leg pain.  
Results of an October 2004 x-ray and magnetic resonance image 
(MRI) to the left leg revealed a small metallic foreign body 
within the soft tissues medially in the mid portion of the 
left lower leg.

The Veteran filed a claim of entitlement to VA compensation 
in November 2004. 

In a September 2005 signed statement, G.L., a service 
comrade, said that, on May 12, 1967, their base was hit and 
he saw the Veteran hit and his left leg bleed.

Given the JSRRC coordinator's verification of the Veteran's 
stressful combat-related event in service, the Board 
acknowledges, and has no reason to doubt, the Veteran's 
assertion that he was exposed to mortar and rocket fire in 
May 1967 in Vietnam during wartime service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

The Board also has no reason to doubt the Veteran's 
credibility as to his report of sustaining a left leg injury.  
In support of that claim, he provided the signed statement 
from G.L., his service comrade, who said he witnessed that 
injury.  

The private medical records from October 2004, and prepared 
before the appellant filed his claim of entitlement to 
service connection, are highly probative, and show that the 
Veteran has a retained foreign body in his left leg and 
complaints of severe left leg pain.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the Veteran's contentions.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for residuals of a 
shrapnel wound to the left leg is in order.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, of the American 
Psychiatric Association (DSM-IV).  See generally Cohen v. 
Brown; 38 C.F.R. § 4.125 (2008).

As noted, in April 2007, the RO JSRRC coordinator confirmed 
that 189 mortar rounds hit Bien Hoa on May 12, 1967 while the 
Veteran was stationed there, thus verifying his claimed 
stressor.  He also has a verified stressor in the form of his 
service connected left leg shrapnel wound residuals.

The remaining question presented is whether a stressor such 
as reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV.

A February 2005 private psychological evaluation report, 
performed by Dr. L. Detore, Ed.D., includes a diagnosis of 
major depressive disorder without psychotic features.  In 
November 2005, the Social Security Administration (SSA) found 
the Veteran totally disabled due to migraine headaches and 
affective disorders.  

But, private treatment records from Paula S. Popp, LCSW, 
ACSW, dated from February to April 2006, show that the 
Veteran received outpatient counseling for PTSD that was also 
treated with prescribed medication.

In an October 2006 signed statement written on VA stationery, 
Richard Vargas, MSW, said that he met with the Veteran weekly 
regarding the Veteran's PTSD.  The Veteran's symtoms included 
nightmares, irritability, panic attacks, and social 
isolation.  An Axis I diagnosis of PTSD was rendered.

In a November 2006 signed statement, Guillermo Borrero, M.D., 
said that the Veteran was treated since August 2005 for 
recurrent major depression, and PTSD.

Although, according to a May 2007 VA examination report, a VA 
psychologist examined the Veteran and reviewed his medical 
records.  Particularly noted was a November 2005 initial VA 
outpatient evaluation for PTSD in which that examiner 
concluded that the Veteran did not meet the criteria for PTSD 
and did not report credible symtoms or lifetime impairment 
indicative of PTSD.  It was also noted that in 2005, the 
examiner said that, since learning of a left leg shrapnel 
wound, the Veteran presented with symptoms out of proportion 
to his functioning and combat experience.  That examiner 
diagnosed the Veteran with an adjustment disorder with 
depressed mood due to retirement.  According to the May 2007 
VA examiner, the Veteran's diagnosis was depression unrelated 
to service and the Veteran did not meet the criteria for 
PTSD.

But in an August 2007 signed statement, Dr. Borrero stated 
that the Veteran reported obsessional thoughts of the Vietnam 
War, associated with panic attacks and increased anxiety.  
Additionally, the Veteran had increased dreaming and episodic 
flashbacks of experiences that happened in Vietnam.  Dr. 
Borrero said that these symtoms supported the diagnostic 
impression of PTSD. 

Both the private and the VA medical opinions have probative 
value, and after reviewing the record, the Board finds that 
both are equally plausible and equally probative.  Hence, the 
Board finds that the evidence is in equipoise.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107, entitlement to service 
connection for posttraumatic stress disorder is granted.





ORDER

Entitlement to service connection for residuals of a left leg 
shrapnel wound is granted. 

Entitlement to service connection for posttraumatic stress 
disorder is granted.
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


